 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 1 of 20 Page ID #:1



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
4    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
5    Facsimile: (310) 546-7401
6    Attorneys for Plaintiff
     Chrome Hearts LLC
7
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11   CHROME HEARTS LLC, a Delaware           )   CASE NO.:
     Limited Liability Company,              )
12                                           )   COMPLAINT FOR DAMAGES AND
                                             )   EQUITABLE RELIEF
13                     Plaintiff,            )
                                             )   1. TRADEMARK INFRINGEMENT
14                                           )      UNDER THE LANHAM ACT
                 vs.                         )
15                                           )   2. FALSE DESIGNATIONS OF
                                             )      ORIGIN AND FALSE
16   REDBUBBLE, INC., a Delaware             )      DESCRIPTIONS
17   Corporation; and DOES 1-10, inclusive, ))   3. UNFAIR COMPETITION IN
                                             )      VIOLATION OF CAL. BUS. &
18                     Defendants.           )      PROF. CODE, § 17200, et seq.
                                             )
19                                           )   4. COMMON LAW TRADEMARK
                                             )      INFRINGEMENT AND UNFAIR
20                                           )      COMPETITION
                                             )
21                                           )
                                             )   JURY TRIAL DEMANDED
22
23
           Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”) for its claims
24
     against Defendants Redbubble, Inc. (“Redbubble”) and DOES 1-10 (collectively,
25
     “Defendants”) alleges as follows:
26
27
28

                                              1
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 2 of 20 Page ID #:2



1                                 JURISDICTION AND VENUE
2           1.     Plaintiff files this action against Defendants for trademark infringement
3    and false designation of origin under the Lanham Trademark Act of 1946, 15 U.S.C. §
4    1051 et seq. (the “Lanham Act”), and related claims of trademark infringement and
5    unfair competition under the statutory and common law of the State of California. This
6    Court has subject matter jurisdiction over Plaintiff’s Lanham Act claims under 15
7    U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a).
8           2.      This Court has supplemental jurisdiction over Plaintiff’s state and
9    common law claims pursuant to 28 U.S.C. § 1367(a), because those claims are so related
10   to Plaintiff’s federal claims that they form part of the same case or controversy and
11   derive from a common nucleus of operative facts.
12          3.     This Court has personal jurisdiction over Defendants because Defendants
13   maintain a principal place of business, conduct continuous and systematic business,
14   placed Accused Products in the stream of commerce directed to residents of, derived
15   commercial benefits from the sale of Accused Products, and caused injuries to
16   Plaintiff—all within the State of California.
17          4.     Venue is proper under 28 U.S.C. §§ 1391 (b)-(c) because a substantial part
18   of the events or omissions giving rise to the claims alleged occurred in this judicial
19   district, and 28 U.S.C. § 1400(b) because Defendants committed acts of infringement
20   in this judicial district.
21                                        THE PARTIES
22          5.     Plaintiff Chrome Hearts LLC (“Chrome Hearts”) is a limited liability
23   company organized and existing under the laws of the state of Delaware, with an office
24   and principal place of business at 915 North Mansfield Avenue, Los Angeles, California
25   90038.
26          6.     Upon information and belief, Defendant Redbubble, Inc. (“Redbubble”) is
27   a corporation organized and existing under the laws of the state of Delaware, with a
28

                                                 2
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 3 of 20 Page ID #:3



1    principal place of business located at 111 Sutter Street, 17th Floor, San Francisco,
2    California 94104.
3          7.     Chrome Hearts is unaware of the names and true capacities of Defendants,
4    whether individuals, corporate and/or partnership entities, named herein as DOES 1-10,
5    inclusive, and therefore sues them by their fictitious names. Chrome Hearts will seek
6    leave to amend this complaint when their true names and capacities are ascertained.
7    Upon information and belief, each one of Defendants Redbubble and DOES 1-10,
8    inclusive, caused or are in some manner responsible for causing the wrongful acts
9    alleged herein, and that at all relevant times each one was the agent, servant, and/or
10   employee of the other Defendants acting within the course and scope of said agency,
11   service, and employment.
12         8.     Upon information and belief, at all relevant times herein, each one of
13   Defendants Redbubble and DOES 1-10, inclusive, knew or reasonably should have
14   known of the wrongful acts and behavior alleged herein and the damages caused
15   thereby, ratified and encouraged such acts and behavior, and/or had a non-delegable
16   duty to prevent such acts and behavior but failed or refused to do so.
17               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
18         A.     The Chrome Hearts Brand and Trademarks
19         9.     Chrome       Hearts   LLC    (“Chrome     Hearts”)    has   been    designing,
20   manufacturing, and selling artistically styled leather goods, apparel, jewelry, and
21   accessories since 1988.
22         10.    Chrome Hearts sells a wide variety of quality artistic products, including
23   leather pants, leather jackets, leather vests, sterling silver jewelry, including necklaces,
24   bracelets, rings and wallet chains, belt buckles, fabric apparel, bags and a wide
25   collection of other products, including furniture, eyewear, and crystal ware.
26         11.    Chrome Hearts products are sold in the exclusive CHROME HEARTS
27   stores throughout the world and in select specialty stores, such as Selfridges in London,
28   Bergdorf Goodman in New York and the United Arrows and Dover Street Market Ginza

                                               3
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 4 of 20 Page ID #:4



1    boutiques in Japan.
2          12.   Chrome Hearts is known for combining the look of rugged apparel with
3    fashion attire to make fashion apparel and accessories. All of Chrome Hearts’ leather
4    products are adorned with sterling silver hardware, including all of the buttons and
5    ornamental pieces. Chrome Hearts is also known for using suede inlay designs in
6    connection with leather clothing.
7          13.   Entertainers, such as Madonna, Arnold Schwarzenegger, Rihanna, Cher,
8    Kate Hudson, Tom Brady, David Beckham, and Lenny Kravitz can all be seen in
9    Chrome Hearts’ fashions.
10         14.   In 1993, the Council of Fashion Designers of America (“CFDA”)
11   presented Chrome Hearts with an unsolicited award as designer of the year for its
12   innovative accessories and jewelry designs.
13         15.   Virtually all Chrome Hearts® products, including clothing, denim, and
14   jewelry, are handmade in Los Angeles by Chrome Hearts’ craftsmen. The level of
15   expert workmanship exercised by these individuals is superior and conforms with the
16   strict standards established by Chrome Hearts.
17         16.   Chrome Hearts® products have been praised and recognized in numerous
18   articles appearing in both trade publications and publications directed to the general
19   public around the world, including articles in the United States, Germany, Japan and
20   France. These articles have acclaimed the high artistry, fashion and style of Chrome
21   Hearts’ designs and the uniqueness of the designs.
22         17.   Chrome Hearts is the owner of the CHROME HEARTS word mark,
23   various design only marks, and composite trademarks comprising the CHROME
24   HEARTS mark and design components, including in relevant part the following U.S.
25   federal trademark registrations (collectively, the “Chrome Hearts Marks”):
26
27
28

                                              4
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 5 of 20 Page ID #:5



1         Chrome Hearts’ Mark          U.S. Reg. No.           Goods/Services
2                                                       Clothing; Namely, Shirts,
          CHROME HEARTS                  1,665,791
3                                                       Trousers, Jackets, Vests,
4                                                       Chaps, Men's and Women's
                                                        Underwear, Coats, Clothing
5
                                                        Belts, Gloves and Boots.
6
                                         2,118,026      Men’s and Women’s
7                                                       Clothing, Namely, Pants,
8                                                       Shirts, Tee Shirts, Sweaters,
9                                                       Jackets, Vests, Chaps, Skirts,
                                                        Belts, Underwear, Gloves,
10                                                      Shoes and Boots.
11
                                         2,216,570      Jewelry made wholly or in
12                                                      part of precious metal;
13                                                      namely, rings, earrings,
                                                        necklaces, bracelets, cuff
14
                                                        links, key rings, belt buckles,
15                                                      watches and tie fasteners.
16                                                      Clothing; namely, tee shirts,
                                         2,216,575
17                                                      shirts, tank tops, pants, chaps
18                                                      jeans, sweaters and jackets.

19                                       2,307,126      Jewelry made wholly or in
                                                        part of precious metal,
20
                                                        namely, rings, earrings,
21                                                      necklaces, bracelets, cuff
22                                                      links, key rings, belt buckles,
                                                        watches and tie fasteners.
23
24
25
26
27
28

                                          5
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 6 of 20 Page ID #:6



1         Chrome Hearts’ Mark          U.S. Reg. No.           Goods/Services
2                                                       Clothing, Namely, Tee
                                         3,542,742
3                                                       Shirts, Shirts, Tank Tops,
4                                                       Sweat Shirts, Sweat Pants,
                                                        Jeans, Pants, Sweaters,
5
                                                        Skirts, Dresses, Jackets,
6                                                       Coats, Undergarments, Hats,
7                                                       Socks and Footwear
8
9                                        2,408,082      Men’s and Women’s
10                                                      Clothing; Namely, Jeans,
                                                        Leather Pants, Skirts,
11
                                                        Jackets, Chaps, Sweaters,
12                                                      Vests, Tee-Shirts and Shirts
13
14
15
16                                                      Clothing, namely, tee shirts,
                                         3,388,911
17                                                      shirts, tank tops, sweatshirts,
                                                        sweat pants, sweaters and
18
                                                        hats.
19
20
21
22                                       3,385,449      Jewelry, namely, bracelets,
                                                        rings, watch bands,
23
                                                        necklaces and lighters made
24                                                      of precious metals
25
26
27
28

                                          6
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 7 of 20 Page ID #:7



1         Chrome Hearts’ Mark          U.S. Reg. No.           Goods/Services
2                                                       Clothing, namely, tee shirts,
                                         3,606,059
3                                                       shirts, tank tops, sweaters,
4                                                       sweat shirts, sweat pants,
                                                        jeans, pants, jackets, coats
5
                                                        and hats
6
                                         3,605,860      Jewelry, namely, rings,
7                                                       earrings, pendants,
8                                                       necklaces, bracelets, cuff
9                                                       bracelets, cuff links, watch
                                                        bracelets and key rings made
10                                                      of precious metals
11
                                         3,877,137      Clothing, namely, tee shirts,
12                                                      shirts, tank tops, sweaters,
13                                                      sweat shirts, sweat pants,
14                                                      jeans, leather pants, coats,
                                                        jackets, hats, socks,
15
                                                        underwear and footwear.
16
                                         3,894,026      Jewelry, namely, rings,
17                                                      earrings, pendants, cuff
18                                                      bracelets, bracelets,
19                                                      necklaces, cuff links, watch
                                                        bracelets, brooches and dog
20                                                      tags for wear by humans for
21                                                      decorative purposes.
22
23
24
25
26
27
28

                                          7
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 8 of 20 Page ID #:8



1          Chrome Hearts’ Mark                 U.S. Reg. No.               Goods/Services
2                                                                Clothing, Namely, Tee
                                                 4,619,674
3                                                                Shirts, Shirts, Tank Tops,
4                                                                Sweaters, Sweatshirts, Sweat
                                                                 Pants, Jeans, Pants, Chaps,
5
                                                                 Dresses, Skirts, Jackets,
6                                                                Coats, Underwear, Hats,
7                                                                Socks and Footwear
8
9
10
11
           18.    Chrome Hearts has always devoted substantial time, effort, and money to
12
     designing, developing, advertising, promoting, and marketing its products, and spends
13
     on average over $1 million per year on advertising, promoting, and marketing the
14
     CHROME HEARTS® brand. As a result of its efforts, Chrome Hearts has sold over a
15
     billion dollars’ worth of clothing, all bearing one or more of the Chrome Hearts Marks.
16
           19.    Registrations for many of the Chrome Hearts Marks, including the specific
17
     registration identified above, are valid, subsisting and are incontestable. Through
18
     longstanding use, advertising, and registration, the Chrome Hearts Marks have achieved
19
     a high degree of consumer recognition and constitute famous marks.
20
           20.    Chrome Hearts has continuously used the Chrome Hearts Marks in
21
     interstate commerce in connection with the sale, distribution, promotion, and
22
     advertising of its goods since their respective dates of first use.
23
           21.    The Chrome Hearts Marks have come to identify, in the United States and
24
     throughout the world, high quality leather fashions, jewelry and accessories designed
25
     and manufactured by Chrome Hearts.
26
           22.    Due to Chrome Hearts’ long use, extensive sales, and significant
27
     advertising and promotional activities, the Chrome Hearts Marks have achieved
28

                                               8
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 9 of 20 Page ID #:9



1    widespread acceptance and recognition amongst the consuming public and trade
2    throughout the United States.
3          B.    Defendants’ Infringing Conduct
4          23.   The present lawsuit arises from Defendants’ manufacture, production,
5    marketing, distribution, advertisement, offering for sale, and/or sale of clothing
6    products, accessories, and home goods that bear counterfeit marks identical and/or
7    confusingly similar to one or more of the Chrome Hearts Marks (the “Accused
8    Products”), several exemplars of which are shown below:
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                              Example of Accused Products
25
26
27
28

                                             9
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 10 of 20 Page ID #:10



1
2
3
4
5
6
7
8
9
10
11
12
13
                             Example of Accused Products
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                             Example of Accused Products
28

                                          10
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 11 of 20 Page ID #:11



1
2
3
4
5
6
7
8
9
10
11
12
13                           Example of Accused Products
14
15
16
17
18
19
20
21
22
23
24
25
26                           Example of Accused Products

27
28

                                          11
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 12 of 20 Page ID #:12



1
2
3
4
5
6
7
8
9
10
11
                                  Example of Accused Products
12
13
           24.    Upon information and belief, Redbubble is a company engaged in the
14
     promotion, marketing and sale of clothing products and accessories through its highly
15
     interactive website (https://www.redbubble.com/), which is accessible to consumers
16
     throughout the United States, including those within this judicial district. Upon
17
     information and belief, in exchange for a portion of every sale made through its website,
18
     Redbubble supplies the tools to design products, provides a complete online storefront,
19
     marketing services, logistical and technical support, payment processing, and
20
     manufactures or causes the manufacture of products, including the Accused Products
21
     that are sold and shipped into the Central District of California.
22
           25.    Chrome Hearts has not granted a license or given Defendants any form of
23
     permission to use intellectual property belonging to Chrome Hearts, including the
24
     Chrome Hearts Marks, in any way.
25
           26.    Upon    information    and    belief,   through   Redbubble’s   promotion,
26
     advertisement, and sale of Accused Products on its highly interactive website,
27
     Defendant “entered” the Central District in a way that would create confusion for
28
     consumers, including Plaintiff’s customers in the Central District.
                                              12
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 13 of 20 Page ID #:13



1          27.    Upon information and belief, Accused Products that Defendant sold and
2    shipped to this district are very likely cause confusion for consumers in this district,
3    including Plaintiff’s customers, who, at the time of initial interest, sale, and in the post-
4    sale setting are led to believe that the Accused Products are genuine goods originating
5    from, associated with, and/or approved by Chrome Hearts. For example, a search for
6    “Chrome Hearts” using the interactive product search bar on Redbubble’s website
7    results in approximately 563 types 1 of Accused Products being offered for sale:
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         28.    Upon information and belief, Defendants’ unlawful acts have misled and

24   confused, and were intended to cause confusion, or to cause mistake, or to deceive as

25   to the origin, affiliation, or association of the Accused Products with Chrome Hearts,

26   and the sponsorship or approval of the Accused Products by Chrome Hearts.

27
     1
      https://www.redbubble.com/shop/?iaCode=all-
28   departments&query=Chrome%20Hearts&sortOrder=relevant

                                               13
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 14 of 20 Page ID #:14



1                                   FIRST CAUSE OF ACTION
2            (Trademark Infringement Under the Lanham Act, 15 U.S.C. § 1114)
3          29.    Plaintiff incorporates by reference each and every one of the preceding
4    paragraphs as though fully set forth herein.
5          30.    The Chrome Hearts Marks are nationally recognized, including within the
6    Central District of California, as being affixed to goods and merchandise of the highest
7    quality, with Chrome Hearts being the exclusive source of all such products.
8          31.    The specific U.S. registrations to the Chrome Hearts Marks identified
9    herein are in full force and effect, and each one has been in continuous use since their
10   respective first dates of use. Indeed, the specific U.S. registrations identified herein,
11   like many Chrome Hearts Marks, are incontestable by virtue of their registrations and
12   continuous use in commerce for more than five years.
13         32.    The Accused Products bear identical or confusingly similar reproductions
14   of one or more Chrome Hearts Marks that are likely to lead to and result in consumers
15   believing that Chrome Hearts produced, sponsored, authorized, licensed or is otherwise
16   connected or affiliated with Defendants’ commercial and business activities, all to the
17   detriment of Chrome Hearts.
18         33.    Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
19   permission or authority and in total disregard of Chrome Hearts’ rights to control its
20   intellectual property.
21         34.    Upon information and belief, Defendants’ acts are deliberate and intended
22   to confuse the public as to the source of Defendants’ goods or services and to injure
23   Chrome Hearts and reap the benefit of Chrome Hearts’ goodwill associated with the
24   Chrome Hearts Marks.
25         35.    As a direct and proximate result of Defendants’ infringing conduct,
26   Chrome Hearts has been injured and will continue to suffer injury to its business and
27   reputation unless Defendants are enjoined by this Court from advertising, selling, and
28

                                                 14
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 15 of 20 Page ID #:15



1    offering for sale products bearing the Chrome Hearts Marks that are not in fact authentic
2    Chrome Hearts® products.
3          36.      Chrome Hearts has no adequate remedy at law.
4          37.      In light of the foregoing, Chrome Hearts is entitled to injunctive relief
5    prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
6    identical and/or confusingly similar thereto, and to recover from Defendants all
7    damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
8    as a result of such infringing acts, and all gains, profits and advantages obtained by
9    Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
10   damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
11   statutory damages pursuant to 15 U.S.C § 1117(c).
12                                SECOND CAUSE OF ACTION
13       (False Designation of Origin and False Descriptions – 15 U.S.C. § 1125(a))
14         38.      Chrome Hearts incorporates herein by reference the averments of the
15   preceding paragraphs as though fully set forth herein.
16         39.      Defendants’ unauthorized use of marks confusingly similar to the Chrome
17   Hearts Marks on its merchandise in interstate commerce and advertising relating to
18   same constitutes false designation of origin and a false representation that the goods are
19   manufactured, offered, sponsored, authorized, licensed by or otherwise connected with
20   Chrome Hearts or come from the same source as Chrome Hearts’ goods when in fact
21   they do not.
22         40.      Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
23   permission or authority and in total disregard of Chrome Hearts’ rights to control its
24   trademarks.
25         41.      Defendants’ activities are likely to lead to and result in confusion, mistake
26   or deception, and are likely to cause the public to believe that Chrome Hearts has
27   produced, sponsored, authorized, licensed or is otherwise connected or affiliated with
28   Defendants’ commercial and business activities, all to the detriment of Chrome Hearts.

                                                15
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 16 of 20 Page ID #:16



1          42.     Chrome Hearts has no adequate remedy at law.
2          43.     In light of the foregoing, Chrome Hearts is entitled to injunctive relief
3    prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
4    identical and/or confusingly similar thereto, and to recover from Defendants all
5    damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
6    as a result of such infringing acts, and all gains, profits and advantages obtained by
7    Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
8    damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
9    statutory damages pursuant to 15 U.S.C § 1117(c).
10                               THIRD CAUSE OF ACTION
11       (Unfair Competition in Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
12         44.     Plaintiff incorporates herein by reference the averments of the preceding
13   paragraphs as though fully set forth herein.
14         45.     The Chrome Hearts Marks are strong and distinctive marks that have been
15   in use for many years and have achieved enormous and widespread public recognition.
16         46.     Through prominent, long, and continuous use in commerce, the Chrome
17   Hearts Marks have become and continue to be famous and distinctive in the State of
18   California.
19         47.     Defendants’ misappropriation of the Chrome Hearts Marks was intended
20   to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary gain.
21         48.     Defendants’ unauthorized use of the Chrome Hearts Marks dilutes the
22   distinctive quality of the Chrome Hearts Marks and decreases the capacity of such
23   marks to identify and distinguish Chrome Hearts’ products and has caused a likelihood
24   of harm to Chrome Hearts’ business reputation.
25         49.     By the acts described above, Defendants have caused and will continue to
26   cause irreparable injury to Chrome Hearts’ goodwill and business reputation, in
27   violation of Cal. Bus. & Prof. Code § 17200 et seq.
28

                                              16
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 17 of 20 Page ID #:17



1             50.   Upon information and belief, Defendants have made and will continue to
2    make substantial profits and gains to which they are not in law or equity entitled.
3             51.   Defendants are liable to Chrome Hearts for all damages, whether direct or
4    indirect, for the misappropriation of Chrome Hearts’ trademarks, reputation and
5    goodwill, which damages are subject to trebling.
6             52.   Upon information and belief, Defendants will continue their infringing acts
7    unless restrained by this Court.
8             53.   Defendants’ acts have damaged and will continue to damage Chrome
9    Hearts, and Chrome Hearts has no adequate remedy at law.
10            54.   In light of the foregoing, Chrome Hearts is entitled to all available relief
11   provided for in California Unfair Business Practices Act, Cal. Bus. & Prof. Code, §
12   17200, et. seq. including permanent injunctive relief, restitution, and attorneys’ fees and
13   costs.
14                               FOURTH CAUSE OF ACTION
15             (Common Law Trademark Infringement and Unfair Competition)
16            55.   Chrome Hearts incorporates herein by reference the averments of the
17   preceding paragraphs as though fully set forth herein.
18            56.   Chrome Hearts owns and enjoys common law trademark rights to the
19   Chrome Hearts Marks in California and throughout the United States.
20            57.   Defendants’ misappropriation of Chrome Hearts’ common law trademarks
21   was intended to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary
22   gain. Chrome Hearts has expended substantial time, resources and effort to obtain an
23   excellent reputation for itself and its family of Marks. As a result of Chrome Hearts’
24   efforts, Defendants are now unjustly enriched and are benefiting from property rights
25   that rightfully belong to Chrome Hearts.
26            58.   Defendants’ unauthorized use of the Chrome Hearts Marks has caused and
27   is likely to cause confusion as to the source of Defendants’ products, all to the detriment
28   of Chrome Hearts.

                                                17
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 18 of 20 Page ID #:18



1           59.   Defendants’ acts are willful, deliberate, and intended to confuse the public
2    and to injure Chrome Hearts.
3           60.   Defendants’ acts constitute unfair competition under California common
4    law.
5           61.   Chrome Hearts has no adequate remedy at law to compensate it fully for
6    the damages that have been caused and which will continue to be caused by Defendants’
7    infringing conduct unless it is enjoined by this Court.
8           62.   The conduct herein complained of was extreme, outrageous, fraudulent,
9    and was inflicted on Chrome Hearts in reckless disregard of Chrome Hearts’ rights.
10   Said conduct was despicable and harmful to Chrome Hearts and as such supports an
11   award of exemplary and punitive damages in an amount sufficient to punish and make
12   an example of Defendants and to deter them from similar such conduct in the future.
13          63.   In light of the foregoing, Chrome Hearts is entitled to injunctive relief
14   prohibiting Defendants from using the Chrome Hearts Marks to recover all damages,
15   including attorneys’ fees, that Chrome Hearts has sustained and will sustain and all
16   gains, profits and advantages obtained by Defendants as a result of their infringing acts
17   alleged above in an amount not yet known, and the costs of this action.
18                                  PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff Chrome Hearts LLC respectfully prays that this Court
20   enter judgment in its favor and against Defendants as follows:
21          1.    Entry of an ORDER granting temporary, preliminary and permanent
22   injunctive relief restraining and enjoining Defendants, their officers, agents, employees,
23   and attorneys, and all those persons or entities in active concert or participation with
24   them from:
25                   a. manufacturing, importing, advertising, marketing, promoting,
26                      supplying, distributing, offering for sale, or selling Accused
27                      Products and/or any other products that bear the Chrome Hearts
28                      Marks, or any other marks confusingly similar thereto;

                                              18
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 19 of 20 Page ID #:19



1                    b. engaging in any other activity constituting unfair competition with
2                        Chrome Hearts, or acts and practices that deceive consumers, the
3                        public, and/or trade, including without limitation, the use of
4                        designations and design elements associated with Chrome Hearts;
5                    c. committing any other act which falsely represents or which has the
6                        effect of falsely representing that the goods and services of
7                        Defendants are licensed by, authorized by, offered by, produced by,
8                        sponsored by, or in any other way associated with Chrome Hearts;
9          2.     Entry of an ORDER directing Defendants to recall from any distributors
10   and retailers and to deliver to Chrome Hearts for destruction, or other disposition, all
11   remaining inventory of the Accused Products, in addition to any other goods that
12   infringe upon Chrome Hearts’ rights to the Chrome Hearts Marks, including all
13   advertisements, promotional and marketing materials therefore, as well as means of
14   making same in their possession or under their control;
15         3.     Entry of an ORDER directing Defendants to disclose their supplier(s) and
16   manufacturer(s) of the Accused Products and provide all documents, correspondence,
17   receipts, and invoices associated with the purchase of the Accused Products;
18         4.     Entry of an ORDER directing Defendants to file with this Court and serve
19   on Chrome Hearts within thirty (30) days after entry of the injunction a report in writing,
20   under oath setting forth in detail the manner and form in which Defendants have
21   complied with the injunction;
22         5.     Entry of an ORDER for an accounting by Defendants of all gains, profits,
23   and/or advantages derived from their infringing acts pursuant to 15 U.S.C. § 1117(a);
24         6.     An award of all profits that Defendants have derived from using the
25   Chrome Hearts Marks, trebled, as well as costs and attorneys’ fees to the full extent
26   provided for by Section 35 of the Lanham Act; alternatively, an award of statutory
27   damages pursuant to 15 U.S.C. § 1117 up to $2 million per trademark counterfeited and
28   infringed, per type of good;

                                              19
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01946-FMO-AGR Document 1 Filed 03/02/21 Page 20 of 20 Page ID #:20



1          7.     An award of enhanced damages due to Defendants’ willful infringement;
2          8.     An award of applicable interest amounts, costs, disbursements, and/or
3    attorneys’ fees, as an exceptional case under 15 U.S.C. § 1117 or otherwise;
4          9.     An award of fees and punitive damages to the full extent available in
5    connection with Chrome Hearts’ claims under California law; and
6          10.    Any such other relief that may be just and proper.
7
8     Dated:        March 2, 2021              BLAKELY LAW GROUP
9                                              By:    /s/ Brent H. Blakely_____
                                                      Brent H. Blakely
10                                                    Mark S. Zhai
                                                      Attorneys for Plaintiff
11                                                    Chrome Hearts LLC
12
13                               DEMAND FOR JURY TRIAL
14         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Chrome
15   Hearts LLC hereby demands a trial by jury as to all claims in this litigation.
16
17    Dated:        March 2, 2021              BLAKELY LAW GROUP
18
19                                             By:    /s/ Brent H. Blakely_____
                                                      Brent H. Blakely
20                                                    Mark S. Zhai
                                                      Attorneys for Plaintiff
21                                                    Chrome Hearts LLC
22
23
24
25
26
27
28

                                              20
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
